DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2021.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: they are missing end periods. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the alignment direction”, which lacks proper antecedent basis. Claim 1 further recites “[A] represents the number of silver nanowires A…[B] represents the number of silver nanowires B…” It is unclear whether [A] represents that portion of silver nanowires A having the claimed alignment or whether [A] represents all silver 
Claim 1 recites the limitation “randomly aligned in the longitudinal direction”. This limitation is unclear because randomly aligned nanowires do not have an alignment direction. For purposes of examination, “in the longitudinal direction” is ignored.
Claim 3 recites the limitation “alignment directions of the silver nanowires A are vertical to each other”. It is not clearly apparent what the phrase ‘vertical to each other’ signifies. For purposes of examination, it is presumed that this means they are on top of each other (i.e., arranged vertically).
Claim 8 recites the limitation “the silver nanowire film has a full width at half maximum of 20 to 40”. It is not clear what this means since there are no associated units nor it is indicated what is being measured. For purposes of examination, the apparent discussion in the specification is adopted (see Spec., at p. 17).
Claim 9 recites the limitation “as a polarization angle in the range of 0° to 90° increases, the maximum absorbance value increases”. Claim 10 recites the limitation “as a polarization angle in the range of 0° to 90° increases, the absorbance value decreases”. It is unclear what this means, that the polarization angle increases from 0° to 90°, or that the polarization begins in the range of 0° to 90° and then increases. For purposes of examination, the former is presumed.
Regarding claim 9, the recited limitation “the maximum absorbance value” lacks proper antecedent basis. It is presumed to refer to the maximum light absorbance in a 
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Dai et al. (US 2009/0052029).
Regarding claim 1, Dai teaches a film comprising nanowires (¶ 2). The nanowires are preferably silver (¶ 51). Dai also teaches that the nanowires should substantially be within 10 degrees of deviation from a longitudinal direction (¶ 51). Since the nanowires are substantially within the claimed alignment of within 15 degrees, the ratio of nanowires having the claimed alignment to all nanowires is inherently greater than 2/3.
Regarding claim 2, Dai teaches the nanowire film is formed on a substrate (¶ 9), thus it is in laminate form.
Regarding claim 3, Dai teaches forming more than one layer of nanowires wherein the nanowires of each layer are oriented perpendicular to each other (¶ 12).
Regarding claim 4, Dai teaches an example where a substrate has an area 10x13cm (130cm2) on which the nanowires are formed (¶ 128).
Regarding claims 7-10, Dai does not expressly teach the claimed absorbance properties. However, the light transmission and sheet resistance of the silver nanowire of Dai are similar to those of the present invention (see ¶¶ 113 and 106). In addition, the silver nanowires of the present invention have a length of 15-35 µm and a diameter of 20-40 nm (See Spec., ¶ 298 of corresponding US PGPub). The nanowires of Dai have a preferred length of more than 10 µm and a diameter of less than 50 nm (¶ 36). Because the silver nanowire film of Dai has the same or similar properties as those in the present invention, one of ordinary skill in the art would expect to the silver nanowire film of Dai to also have the same light absorbance properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Mittal et al. (US 2011/0281070).
Regarding claim 1, Mittal teaches a film comprising additives (¶ 7). The additives are nanowires are preferably silver nanowires (¶ 55). Mittal also teaches that the nanowires are within 15 degrees of deviation from the horizontal plane, or within 5 degrees, or within 1 degree (¶ 84). Since the nanowires are substantially within the claimed alignment of within 15 degrees, the ratio of nanowires having the claimed alignment to all nanowires is inherently greater than 2/3.
Regarding claim 2, Mittal teaches the nanowire film is formed on a substrate (¶ 75), thus it is in laminate form.
Regarding claim 3, Mittal teaches an embodiment wherein one layer of nanowires is above another (¶ 61).
Regarding claim 6, Mittal teaches the sheet resistance of the nanowire film is less than 10 Ω/sq (¶ 90).
Regarding claims 7-10, Mittal does not expressly teach the claimed absorbance properties. However, the light transmission and sheet resistance of the silver nanowire of Mittal are similar to those of the present invention (see ¶ 90). In addition, the silver nanowires of the present invention have a length of 15-35 µm and a diameter of 20-40 nm (See Spec., ¶ 298 of corresponding US PGPub). The nanowires of Mittal have a length of 24-40 µm and a diameter of 20-80 nm (¶ 91). Because the silver nanowire film of Mittal has the same or similar properties as those in the present invention, one of ordinary skill in the art would expect to the silver nanowire film of Mittal to also have the same light absorbance properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2009/0052029), as applied to claim 1
Regarding claim 5, the limitations of claim 1 have been addressed above. Dai teaches the nanowire film has a light transmission of at least 80% (¶ 113). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, the limitations of claim 1 have been addressed above. Dai teaches the sheet resistance of the nanowire film is preferably no more than 50 Ω/sq (¶ 106). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (US 2011/0281070), as applied to claim 1.
Regarding claim 3, the limitations of claim 1 have been addressed above. Mittal does not expressly teach the claimed nanowire film area. However, since the nanowire film is used in solar cells (¶ 7), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to size the nanowire film as appropriate for a solar cell.
Regarding claim 5, the limitations of claim 1 have been addressed above. Mittal teaches the nanowire film has a light transmission of at least 85% (¶ 90). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nam et al. (US 2013/0235299), Naseem et al. (US 2017/0047460) and Chang et al. (KR 101468491). The cited prior art teaches silver nanowire film which could be used to reject at least claim 1; however, such a rejection would be cumulative and is not included in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784